DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
w3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1 and 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Komai (JP 2015-135938 A, citations to U.S. PGPub 2016/0284753 for convenience) in view of Umebayashi (U.S. PGPub 2015/0270307).
Regarding claim 1, Komai teaches a solid-state imaging device ([0006]-[0007]) comprising: a first substrate that includes a first semiconductor substrate and a first multi-layered wiring layer stacked on the first semiconductor substrate, wherein the first semiconductor substrate has a pixel unit formed thereon and wherein the pixel unit has pixels arranged thereon (Fig. 116A-B; same configuration as described previously, [0784]-[0795]; pixel substrate 12; Fig. 5, first semiconductor substrate 18, wiring layer 102, [[0343]; Fig. 5, [0306], pixel unit 33, pixels 32, [0318], photodiode 51); 
a second substrate that includes a second semiconductor substrate and a second multi-layered wiring layer stacked on the second semiconductor substrate, wherein the second semiconductor substrate has a circuit formed thereon, and wherein the circuit has a predetermined function (Fig. 116A-B, 812, 811, [0818]-[0189]); 
a third substrate that includes a third semiconductor substrate and a third multi-layered wiring layer stacked on the third semiconductor substrate, wherein the third semiconductor substrate has a circuit formed thereon, wherein the circuit has a predetermined function (Fig. 116A-B, 81, 82; Fig. 5, [0336]); 
wherein the second substrate is between the first and third substrate (Fig. 116B); 
a first coupling structure that electrically couples at least two of the first substrate, the second substrate, or the third substrate to each other includes a via, wherein the first coupling structure has a structure in which an electrically conductive material is embedded in a through-hole, (844, 843, 852, Fig. 116B, [0819]), wherein the through-hole for the first coupling structure exposes a predetermined wiring 
and a second coupling structure that electrically couples the second substrate and the third substrate to each other, wherein the second coupling structure includes a via that electrically couples a predetermined wiring line in the second multi-layered wiring layer and a predetermined wiring line in the third multi-layered wiring layer to each other and that is provided by penetration of the third substrate from a back surface side of the third substrate (Fig. 116B, 153, 816, 815, [0824]).
Komai does not explicitly teach wherein the via for the first coupling structure comprises one through hole in the via which exposes a predetermined wiring line in the second multi-layered wiring layer and a portion of a predetermined wiring line in the first multi-layered wiring layer.
Umebayashi teaches a solid-state imaging device (Fig. 11 comprising: a first substrate including a first semiconductor substrate and a first multi-layered wiring layer stacked on the first semiconductor substrate (Fig. 6, substrate 211, 245), the first semiconductor substrate having a pixel unit formed thereon, the pixel unit having pixels arranged thereon (Fig. 6, [0125], 234); a second substrate including a second semiconductor substrate and a second multi-layered wiring layer stacked on the second semiconductor substrate, the second semiconductor substrate having a circuit formed thereon, the circuit having a predetermined function (Fig. 6, substrate 212, wiring layer 255, [0136]; circuits Tr6-Tr8, logical circuit, [0134]) and a third substrate including a third semiconductor substrate and a third multi-layered wiring layer stacked on the third semiconductor substrate, the third semiconductor substrate having a circuit formed thereon, the circuit having a predetermined function (Fig. 6, substrate 213, wiring layer 345, circuits Tr11-Tr13, memory circuit [0140]), the first substrate, the second substrate, and the third substrate being stacked in this order (Fig. 6), a first coupling structure that electrically couples at least two of the first substrate, the second substrate, or the third substrate to each other 
a predetermined wiring line in the first multi-layered wiring layer (Fig. 28, [0222]-[0230]; [0231] shared contact can be applied to connection between first and second substrates.
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Umebayashi with Komai such that the via for the first coupling structure comprises one through hole in the via which exposes a predetermined wiring line in the second multi-layered wiring layer and a portion of a predetermined wiring line in the first multi-layered wiring layer for the purpose of simplifying manufacturing steps and reducing the area used by the contact (Umebayashi, [0229]).
Regarding claim 7, Komai teaches wherein the second substrate and third substrate are bonded together in a manner that the second semiconductor substrate and third multi-layered wiring layer are opposed to each other ([0849], second substrate oriented face-to-back). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Umebayashi with Komai for the reasons set forth in the rejection of claim 1. 
Regarding claim 8, Komai teaches wherein the via for the second coupling structure has a structure in which electrically-conductive materials are embedded in a first through hole that exposes the predetermined wiring line in the second multi-layered wiring layer and a second through hole that exposes the predetermined wiring line in the third multi-layered wiring layer and is different from the first through hole (Fig. 116B, 816, 815). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Umebayashi with Komai for the reasons set forth in the rejection of claim 1.
Regarding claim 9, the combination of Komai and Umebayashi teaches wherein the via for the second coupling structure has a structure in which an electrically-conductive material is embedded in 
Regarding claim 10, the combination of Komai and Umebayashi teaches wherein the second substrate and third substrate are bonded together in a manner that the second semiconductor substrate and third multi-layered wiring layer are opposed to each other (Komai, [0849]), and further comprising a third coupling structure electrically coupling the first and third substrate to each other, and the third coupling structure includes a via that is provided by penetration of at least the first substrate and the second substrate from a back surface side of the first substrate and electrically couples a predetermined wiring line in the first multi-layered wiring layer and a predetermined wiring line in the third multi-layered wiring layer to each other (Figs. 11-12, Fig. 28, [0226]-[0228], [0230]-[0232]; Komai, Fig. 118, [0851]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Umebayashi with Komai for the purpose of providing an electrode which connects the first and third substrates (Komai, [0851], Umebayashi, Fig. 11). 
Regarding claim 11, the combination of Komai and Umebayashi teaches wherein the via for the third coupling structure has a structure in which electrically-conductive materials are embedded in a first through hole that exposes the predetermined wiring line in the first multi-layered wiring layer and a second through hole that exposes the predetermined wiring line in the third multi-layered wiring layer and is different from the first through hole (Umebayashi, Fig. 11). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Umebayashi with Komai for the reasons set forth in the rejections of claims 1 and 10. 
Regarding claim 12, the combination of Komai and Umebayashi teaches wherein the via for the third coupling structure has a structure in which an electrically-conductive material is embedded in one through hole provided to expose the predetermined wiring line in the third multi-layered wiring layer while exposing a portion of the predetermined wiring line in the first multi-layered wiring layer (Umebayashi, Fig. 11, [0229]; Komai, Fig. 118, [0851]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Umebayashi with Komai for the purpose of providing a single contact to connect the first and third substrate (Komai, [0851]; Umebayashi, [0229]).
Regarding claim 13, the combination of Komai and Umebayashi teaches wherein the via for the third coupling structure is also electrically coupled to a predetermined wiring line in the second multi-layered wiring layer (Umebayashi, Figs. 11-12, Fig. 28, [0226]-[0228], [0230]-[0232]; Komai, [0851]).  It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Umebayashi with Komai for the reasons set forth in the rejections of claims 1 and 10.
Regarding claim 15, Komai teaches wherein the second substrate and the third substrate include at least one of a logic circuit or a memory circuit, wherein the logic circuit is configured to execute signal processing related to an operation of the solid-state imaging device, and wherein the memory circuit is configured to temporarily hold a pixel signal acquired by each of the pixels of the first substrate ([0782]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Umebayashi with Komai for the reasons set forth in the rejection of claim 1.
Regarding claim 16, Komai teaches an electronic apparatus comprising a solid-state imaging device configured to electronically shoot an image of an object to be observed (Fig. 119, [0856], [0860]) comprising: a first substrate that includes a first semiconductor substrate and a first multi-layered wiring layer stacked on the first semiconductor substrate, wherein the first semiconductor substrate has a pixel unit formed thereon and wherein the pixel unit has pixels arranged thereon (Fig. 116A-B; same 
a second substrate that includes a second semiconductor substrate and a second multi-layered wiring layer stacked on the second semiconductor substrate, wherein the second semiconductor substrate has a circuit formed thereon, and wherein the circuit has a predetermined function (Fig. 116A-B, 812, 811, [0818]-[0189]); 
a third substrate that includes a third semiconductor substrate and a third multi-layered wiring layer stacked on the third semiconductor substrate, wherein the third semiconductor substrate has a circuit formed thereon, wherein the circuit has a predetermined function (Fig. 116A-B, 81, 82; Fig. 5, [0336]); 
wherein the second substrate is between the first and third substrate (Fig. 116B); 
a first coupling structure that electrically couples at least two of the first substrate, the second substrate, or the third substrate to each other includes a via, wherein the first coupling structure has a structure in which an electrically conductive material is embedded in a through-hole, (844, 843, 852, Fig. 116B, [0819]), wherein the through-hole for the first coupling structure exposes a predetermined wiring line in the second multi-layered wiring layer and a predetermined wiring line in the first multi-layered wiring layer from back surface side of the first substrate (Fig. 116B);
and a second coupling structure that electrically couples the second substrate and the third substrate to each other, wherein the second coupling structure includes a via that electrically couples a predetermined wiring line in the second multi-layered wiring layer and a predetermined wiring line in the third multi-layered wiring layer to each other and that is provided by penetration of the third substrate from a back surface side of the third substrate (Fig. 116B, 153, 816, 815, [0824]).

Umebayashi teaches a solid-state imaging device (Fig. 11 comprising: a first substrate including a first semiconductor substrate and a first multi-layered wiring layer stacked on the first semiconductor substrate (Fig. 6, substrate 211, 245), the first semiconductor substrate having a pixel unit formed thereon, the pixel unit having pixels arranged thereon (Fig. 6, [0125], 234); a second substrate including a second semiconductor substrate and a second multi-layered wiring layer stacked on the second semiconductor substrate, the second semiconductor substrate having a circuit formed thereon, the circuit having a predetermined function (Fig. 6, substrate 212, wiring layer 255, [0136]; circuits Tr6-Tr8, logical circuit, [0134]) and a third substrate including a third semiconductor substrate and a third multi-layered wiring layer stacked on the third semiconductor substrate, the third semiconductor substrate having a circuit formed thereon, the circuit having a predetermined function (Fig. 6, substrate 213, wiring layer 345, circuits Tr11-Tr13, memory circuit [0140]), the first substrate, the second substrate, and the third substrate being stacked in this order (Fig. 6), a first coupling structure that electrically couples at least two of the first substrate, the second substrate, or the third substrate to each other includes a via (Fig. 12, 266, 312), wherein the first coupling structure may comprise a single through-hole exposing a predetermined wiring line in the second multi-layered wiring layer and a portion of 
a predetermined wiring line in the first multi-layered wiring layer (Fig. 28, [0222]-[0230]; [0231] shared contact can be applied to connection between first and second substrates.
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Umebayashi with Komai such that the via for the first coupling structure comprises one through hole in the via which exposes a predetermined wiring line in the second multi-layered wiring layer and a portion of a predetermined wiring line in the first multi-
Regarding claim 17, the combination of Komai and Umebayashi teaches wherein the second substrate and third substrate are bonded together in a manner that the second semiconductor substrate and third multi-layered wiring layer are opposed to each other (Komai, [0849]), and further comprising a third coupling structure electrically coupling the first and third substrate to each other, and the third coupling structure includes a via that is provided by penetration of at least the first substrate and the second substrate from a back surface side of the first substrate and electrically couples a predetermined wiring line in the first multi-layered wiring layer and a predetermined wiring line in the third multi-layered wiring layer to each other (Figs. 11-12, Fig. 28, [0226]-[0228], [0230]-[0232]; Komai, Fig. 118, [0851]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Umebayashi with Komai for the purpose of providing an electrode which connects the first and third substrates (Komai, [0851], Umebayashi, Fig. 11). 
Claims 18-20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Umebayashi (U.S. PGPub 2015/0270307) in view of over Komai (JP 2015-135938 A, citations to U.S. PGPub 2016/0284753 for convenience).
Regarding claim 18, Umebayashi teaches a solid-state imaging device (Fig. 6) comprising: a first substrate that includes a first semiconductor substrate and a first multi-layered wiring layer stacked on the first semiconductor substrate (Fig. 6, substrate 211, 245), wherein the first semiconductor substrate has a pixel unit formed thereon, and wherein the pixel unit has pixels arranged thereon (Fig. 6, [0125], 234); a second substrate that includes a second semiconductor substrate and a second multi-layered wiring layer stacked on the second semiconductor substrate, wherein the second semiconductor substrate has a circuit formed thereon, and wherein the circuit has a predetermined function (Fig. 6, substrate 212, wiring layer 255, [0136]; circuits Tr6-Tr8, logical circuit, [0134]); a third substrate that 
Umebayashi does not explicitly teach in the embodiment of Fig. 6 wherein the first substrate and the second substrate being bonded together in a manner that the first multi-layered wiring layer and the second multi-layered wiring layer are opposed to each other. Umebayashi teaches in the embodiment of Fig. 12 wherein the first substrate and the second substrate are bonded together in a manner that the first multi-layered wiring layer and the second multi-layered wiring layer are opposed to each other ([0189]). Therefore it would have been obvious to a person having ordinary skill in the art to modify the teachings of Umebayashi such that the first substrate and the second substrate are bonded together in a manner that the first multi-layered wiring layer and the second multi-layered wiring layer are opposed to each other for the purpose of blocking light caused by hot carriers ([0191]). 
Umebayashi further does not explicitly teach wherein the via for the first coupling structure has a structure in which an electrically conductive material is embedded in one through-hole, and wherein the one through hole exposes a predetermined wiring line in the third multi-layered wiring layer from a back surface side of the first substrate, a portion of a predetermined wiring line in the first multi-layered wiring layer from a back surface side of the first substrate, and a portion of a predetermined wiring line in the second multi-layered wiring layer from the back surface side of the first substrate.
 ([0006]-[0007]) comprising: a first substrate that includes a first semiconductor substrate and a first multi-layered wiring layer stacked on the first semiconductor substrate, wherein the first semiconductor substrate has a pixel unit formed thereon and wherein the pixel unit has pixels arranged thereon (Fig. 118, same configuration as described previously, [0784]-[0795]; pixel substrate 12; Fig. 5, first semiconductor substrate 18, wiring layer 102, [[0343]; Fig. 5, [0306], pixel unit 33, pixels 32, [0318], photodiode 51); a second substrate that includes a second semiconductor substrate and a second multi-layered wiring layer stacked on the second semiconductor substrate, wherein the second semiconductor substrate has a circuit formed thereon, and wherein the circuit has a predetermined function (Fig. 118, 812, 811, [0818]-[0189]); a third substrate that includes a third semiconductor substrate and a third multi-layered wiring layer stacked on the third semiconductor substrate, wherein the third semiconductor substrate has a circuit formed thereon, wherein the circuit has a predetermined function (Fig. 118, 81, 82; Fig. 5, [0336]); and a first coupling structure that electrically couples the first, second, and third substrates to each other and comprises a via with an electrically conductive material embedded in one through hole (Fig. 118, 861, [0851]). 
Umebayashi further teaches wherein a contact with one through hole which partially exposes a wiring layer it passes through and exposes a wiring layer it ends on is a known alternative to a contact with two through holes (Fig. 6, Fig. 11, Fig. 28, [0226]-[0232]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Umebayashi with Komai such that the via for the first coupling structure has a structure in which an electrically conductive material is embedded in one through-hole, and wherein the one through hole exposes a predetermined wiring line in the third multi-layered wiring layer from a back surface side of the first substrate, a portion of a predetermined wiring line in the first multi-layered wiring layer from a back surface side of the first substrate, and a portion of a predetermined wiring line in the second multi-layered wiring layer from the back surface side of the 
Regarding claim 19, the combination of Umebayashi and Komai teaches a second coupling structure that electrically couples the second and third substrate to each other, wherein the second coupling structure includes an opening provided by penetration of at least the first substrate and the second substrate from the back surface side of the first substrate to expose the predetermined wiring line in the third multi-layered wiring layer (Komai, Fig. 118, 105/814/813; Fig. 117A, 842/814; Umebayashi, Fig. 28). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Umebayashi and Komai because the prior art teaches every element, a person of ordinary skill could have combined them as claimed and in combination each element performs the same function, and the combination would have yielded predictable results to one of ordinary skill in the art the time of the invention. See MPEP 2143.I.A.
Regarding claim 20, the combination of Umebayashi and Komai teaches wherein the predetermined wiring line in the second multi-layered wiring layer that is exposed by the opening and the predetermined wiring line in the third multi-layered wiring layer that is exposed by the opening comprise pads that function as I/O units (Umebayashi, [0128]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Umebayashi and Komai for the reasons set forth in the rejection of claim 18.
Regarding claim 24, the combination of Umebayashi and Komai teaches a second coupling structure for electrically coupling the second substrate and the third substrate to each other, wherein the second coupling structure exists on bonding surfaces of the second substrate and the third substrate, and includes an electrode junction structure in which electrodes formed on the respective bonding surfaces are joined to each other in direct contact with each other (Umebayashi, Fig. 29, [0237], Komai, Fig. 118). It would have been obvious to a person having ordinary skill in the art to further .
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Umebayashi (U.S. PGPub 2015/0270307) in view of Komai (JP 2015-135938 A, citations to U.S. PGPub 2016/0284753 for convenience) and further in view of Mitsuhashi (U.S. PGPub 2013/0020468) and Watanabe (U.S. PGPub 2012/0086094).
Regarding claim 21, Umebayashi does not explicitly teach wherein pads that function as I/O units exist on the back surface side of the first substrate, a film including an electrically-conductive material is formed on an inner wall of the opening, and the predetermined wiring line in the second multi-layered wiring layer that is exposed by the opening and the predetermined wiring line in the third multi-layered wiring layer that is exposed by the opening are electrically coupled to the pads by the electrically-conductive material.
Mitsuhashi teaches wherein pads that functions as I/O units exist on the back surface side of a pixel substrate, a film including an electrically-conductive material is formed on an inner wall of an opening, predetermined wiring lines connected to internal wiring lines in different wiring layers of the device, and wherein the predetermined wiring lines are electrically coupled to the pads by the electrically conductive material (Fig. 2, 8, 23, 27, [0073]).
Watanabe teaches wherein a through-substrate via which contacts internal wiring lines is formed by a film including an electrically conductive material which is formed on the inner wall of an opening (Fig. 2, 23, [0056]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Mitsuhashi and Watanabe with Umebayashi and Komai such that pads that function as I/O units exist on the back surface side of the first substrate, a film including an electrically-conductive material is formed on an inner wall of the opening, and the 
Regarding claim 22, the combination of Umebayashi, Komai, Mitsuhashi, and Watanabe teaches wherein the predetermined wiring line in the second multi-layered wiring layer and the predetermined wiring line in the third multi-layered wiring layer are electrically coupled to the same pad by the electrically-conductive material (Umebayashi, Fig. 12; Mitsuhashi, Fig. 2). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Umebayashi, Komai, Mitsuhashi, and Watanabe for the reasons set forth in the rejection of claim 21. 
Regarding claim 23,  the combination of Umebayashi, Komai, Mitsuhashi, and Watanabe teaches wherein the predetermined wiring line in the second multi-layered wiring layer and the predetermined wiring line in the third multi-layered wiring layer are electrically coupled to the pads by the electrically-conductive material, the pads being different from each other (Umebayashi, Fig. 12; Mitsuhashi, Fig. 2). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Umebayashi, Komai, Mitsuhashi, and Watanabe for the reasons set forth in the rejection of claim 21.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIA SABUR/               Primary Examiner, Art Unit 2812